DETAILED ACTION
Claims 26-45 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Schauber (EP 2339010-cited by the IDS), Haga et al. (Transplantation Proceedings, 2006-see attached 892) and Hacke et al. (Immunol. Res., 2009-see attached 892).
The claims are directed to (in part): An enveloped viral particle producer or packaging cell, wherein the producer or packaging cell is genetically engineered to decrease expression of MHC-1 on the surface of the producer or packaging cell, wherein the producer or packaging cell comprises one or more nucleic acid sequences encoding one or more viral particle structural proteins, and wherein: (a) the packaging cell lacks a vector encoding a viral genome; whereas (b) the producer cell further comprises a vector encoding a viral genome comprising a therapeutic nucleotide of interest; see instant claim 26.
Schauber is cited for teaching lentiviral vector particles and a lentivirus packaging cell comprising gag and pol genes and a heterologous envelope gene; see title, abstract and para. 37 as well as instant claims 1, 31, 32, 35 and 36. See para. 7 and 77 teaching that that the system further comprises a rev gene; see claim 37. See para. 8 for teaching that the producer cell carriers a transgene and para.114 teaches that Factor VIII or Factor IX is useful for the treatment of blood clotting disorders, including hemophilia; see claims 26 and 33. Para. 101-106 provides that the expression of a gene regulating molecule may be modulated in a cell via different approaches, including antisense nucleic acid. Para. 78 and 79 describe transfecting and infecting a cell and using conventional conditions for propagating viruses for allowing expression of a baculoviral envelope protein on the surface of a retrovirus particles using in the invention; see claims 38, 40 and 41. Para. 84 provides that the retroviral particles can be combined with a pharmaceutical vehicle for administration to a subject; see instant claims 42 and 43. Para.114 teaches that Factor VIII or Factor IX as transgenes are useful for the treatment of blood clotting disorders, including hemophilia; see claim 45. 
Schauber does not explicitly teach that the producer or packaging cell is genetically engineered to decrease expression of MHC-1 on the cell surface, including a genetically engineered disruption of a gene encoding beta2-microglobulin or an MHC-1 alpha chain (claims 26, 27, 28 and 39); wherein the cell is a HEK 293, including a HEK 293T (claims 29 and 30); and wherein the cell is a haematopoietic stem or progenitor cell (see claim 44).
Haga is cited for teaching using lentivirus vectors with shRNA constructs to lower HLA class I expression; see title. See abstract for teaching that transplantation of many tissues requires histocompatibility matching of HLA to prevent graft rejection, to reduce the level of immunosuppression needed to maintain graft survival and to minimize the risk of graft-versus-host disease. The author teaches using RNAi-induced silencing of HLA expression to create histocompatibility-enhanced and “universally” compatible cellular grafts; see abstract. See Figure 1 showing the successful knockdown of HLA expression on the surface of cells, including 293T.
Hacke is cited for teaching the suppression of HLA expression by lentivirus-mediated gene transfer of siRNA cassettes and in vivo chemoselection to enhance hematopoietic stem cell transplantation; see title. Hacke teaches that suppression of HLA expression could help to overcome limitations imposed by extensive HLA polymorphisms that restrict the availability of suitable donors; see abstract. See p. 118 describing the method for silencing of HLA class I expression. The author concludes that the model will not only be useful for addressing technical hurdles to successful gene therapy and improved safety and applicability of allogeneic tranplantation, but will also provide insights into mechanisms of immune tolerance induction during immune ontogeny See p. 120 for Table 2 showing the stable gene-knockdown of HLA surface expression in HEK293T; also see that the beta2-microglobulin and HLA-A2 were the targeted gene/allele in human cells for gene-knockdown of HLA expression. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method taught by Schauber and genetically engineer cells, including 293T and hematopoietic stem cells, leading to the suppression of HLA expression. One would have been motivated to do so for the gain of creating histocompatibility-enhanced and “universally” compatible cellular grafts in order to enhance cell transplantation and/or prevent graft rejection in a subject.
There would have been a reasonable expectation of success given the underlying methods and materials are widely known, successfully demonstrated and commonly used; methods for suppressing HLA expression in a cell is known in the prior art.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-32 and 34-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10912824. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a an enveloped viral particle producer or packaging cell, wherein: the producer or packaging cell is genetically engineered to decrease expression of MHC-I on the surface of the producer or packaging cell such that the number of surface-exposed MHC-I molecules is less than 50% of the number of surface-exposed MHC-I molecules that are displayed in the absence of the genetic engineering, and wherein the producer or packaging cell comprises one or more nucleic acid sequences encoding one or more viral particle structural proteins; and wherein: (a) the packaging cell lacks a vector encoding a viral genome; whereas (b) the producer cell further comprises a vector encoding a viral genome comprising a therapeutic nucleotide of interest. Both sets of claims are directed to a lentivirus envelope viral particle, a method of producing enveloped viral particles, a cell transduced by the enveloped viral particle and a method of gene therapy.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648